(Por la Corte, a propuesta
del Juez Asociado Sr. Travieso.)
Vista la moción radicada por los demandantes apelados, en la que solicitan se desestime el presente recurso por no haber sido pro-seguido con la debida diligencia, y visto también el escrito radicado por los demandados apelantes oponiéndose a la desestimación del recurso e invocando la discreción de este Tribunal para que el re-curso no sea desestimado,
Pon cuanto, de la certificación expedida por el Secretario de la Corte de Distrito. de San Juan aparece que la sentencia recurrida fui dictada en fecha 6 de septiembre de 1941; que los demandados apelantes obtuvieron prórrogas para radicar la transcripción de evi-dencia hasta el día 10 de febrero de 1942, en cuya fecha, vencida la última prórroga no fué extendido el término; que con fecha 8 de junio de 1942 el taquígrafo solicitó una nueva prórroga, estando ya el término vencido, la cual no ha sido provista por la corte inferior; y que con fecha 16 de julio de 1942 el taquígrafo radicó la trans-cripción de evidencia en la corte inferior, sin obtener previamente el permiso para así hacerlo;
PoR cuanto, los demandados apelantes no han puesto a esta Corte en condiciones de poder ejercitar su discreción, pues aun cuando alegan en su escrito de oposición que la apelación por ellos interpuesta envuelve una cuestión legal importante, se han abste-nido de informar a este Tribunal sobre los méritos de dicha cues-tión; y
PoR cuanto, hasta el día de hoy, ni la transcripción de autos ni la transcripción de evidencia han- sido radicadas en esta Corte Su-prema, no obstante haber transcurrido más de diez meses desde la fecha en que se radicó el escrito de apelación,
Por lo tanto, se declara con lugar la moción de desestimación y se desestima por abandono el recurso.